Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-13-2005

Wilderman v. Cooper & Scully PC
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1876




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Wilderman v. Cooper & Scully PC" (2005). 2005 Decisions. Paper 422.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/422


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 04-1876


                          BRUCE J. WILDERMAN, D.D.S.;
                            HEIDY D. WILDERMAN,

                                                      Appellants

                                           v.

                              COOPER & SCULLY, P.C.



                      Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 04-cv-00460)
                       District Judge: Honorable Stewart Dalzell


                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 30, 2005

                     Before: ALITO, and AMBRO, Circuit Judges
                              RESTANI,* Chief Judge

                            (Opinion filed October 13, 2005)




                                      OPINION


       * Honorable Jane A. Restani, Chief Judge, United States Court of International
Trade, sitting by designation.
AMBRO, Circuit Judge

       One Texas law firm sued another in a Texas court, charging tortious interference

with contract. Then, erstwhile clients of the plaintiff firm—now clients of the defendant

firm—filed a declaratory judgment action in Pennsylvania seeking determination of the

fees they owed the plaintiff firm. This declaratory action was removed to the District

Court, where it stayed the action to keep from duplicating or interfering with the Texas

suit. The clients claim that the Texas suit will not render their federal action precluded by

res judicata. Appellate jurisdiction over a stay exists when it has the effect of a dismissal

rather than the effect of delay. Is the District Court’s stay appealable? We answer no and

dismiss this appeal.

                       I. Factual Background and Procedural History

       Because we write solely for the parties, we set out only those facts relevant to our

decision. Bruce and Heidy Wilderman retained Texas law firm Cooper & Scully to

represent them in an environmental suit in Pennsylvania. Their lawyer, Scott Summy,

later left Cooper & Scully to join Baron & Budd, another Texas law firm. The

Wildermans left with Summy, retaining Baron & Budd to complete their Pennsylvania

litigation.

       Cooper & Scully sued Summy and Baron & Budd in Texas state court for

damages, alleging various claims, including interference with contract, usurpation of

corporate opportunity, and conversion. The Wildermans were not joined in the Texas

                                              2
litigation and are not parties to that suit. One of the issues in the Texas suit is how

Cooper & Scully and Baron & Budd will share the attorney’s fees from the Pennsylvania

environmental litigation.

       The Wildermans sued Cooper & Scully in Pennsylvania state court in a declaratory

judgment action, seeking a judicial determination of the fees the Wildermans owe that

firm. Cooper & Scully removed the suit to federal court on diversity grounds and filed a

motion to dismiss or stay the Wildermans’ suit.

       The District Court stayed the Wildermans’ suit before it so as to “not duplicate or

interfere with the [Texas] proceedings,” requiring Cooper & Scully to report on the status

of the Texas case every 60 days. The Wildermans appeal this stay and, in the alternative,

seek a writ of mandamus. Cooper & Scully filed a motion with us to dismiss the appeal

for lack of jurisdiction.

                                        II. Discussion

       A. Is the Stay Entered by the District Court Appealable?

       The first issue we must decide is whether we have appellate jurisdiction under

28 U.S.C. § 1291 over the stay entered by the District Court. Section 1291 generally

limits our appellate jurisdiction to final orders. The “usual rule” is that a stay is not a

final order under § 1291. Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460

U.S. 1, 10 n.11 (1983). A stay is treated as a final order, however, if it “amounts to a

dismissal of the suit.” Id. at 10. This is the case when the stay has the effect of putting



                                               3
the plaintiff “out of court” because it “surrender[s] jurisdiction of a federal suit to a state

court” by “requir[ing] all or an essential part of the federal suit to be litigated in a state

forum.” Id. at 10 n.11 (internal quotation marks omitted). Our Court interprets the

Supreme Court’s opinion in Moses H. Cone as holding that stays involving “parallel

parties and parallel claims,” in which the state decisions are likely to preclude the federal

claims, are typically appealable. Michelson v. Citicorp Nat’l Servs., Inc., 138 F.3d 508,

515 (3d Cir. 1998).

       At bottom, we look at the effect of a stay to determine whether it is final. Id. at

513. The stay in Michelson was not appealable because the state-court determination was

going to have “little or no effect” on the federal suit. Id. at 516. Michelson, the federal

plaintiff, was not a party to the state suit and therefore was not subject to res judicata

because of the state decision. Id. The state claim was based on Missouri law, while the

federal claim was based on federal law, so the state decision was not going to be

“determinative of the similar issue” in the federal suit. Id. We therefore held that,

because the stay would not put the plaintiff out of federal court, it was not a final

judgment and not appealable. Id. at 516–17.

       In other cases, we have used similar factors to conclude stays were not appealable.

In Marcus v. Township of Abington, the causes of action in two proceedings—a state

criminal suit and a federal § 1983 suit—were different, and we held the stay was not a

final, appealable order. 38 F.3d 1367, 1371–72 (3d Cir. 1994). We also noted in Marcus



                                                4
that stays are not appealable just because they have the effect of delaying a federal suit.

Id. Where a stay order required periodic reports on the progress of the state litigation,

suggesting the district court’s “intention to monitor the stay periodically,” that order was

not final and thus not appealable. Cheney State Coll. Faculty v. Hufstedler, 703 F.2d 732,

736 (3d Cir. 1983). Where a state decision was likely not going to make the federal suit

res judicata, the district court’s stay was not appealable. Arny v. Phila. Transp. Co., 266

F.2d 869, 870 (3d Cir. 1959).

       On the other hand, when a state court decision would render the federal suit res

judicata, stays are more likely to be final, appealable orders. See, e.g., Trent v. Dial Med.

of Fla., Inc., 33 F.3d 217, 221 (3d Cir. 1994) (finding a stay final and appealable when

the state decision would “constitute res judicata as to at least the two major issues” in the

federal suit); In re Grand Jury Proceedings (U.S. Steel—Clairton Works), 525 F.2d 151,

155 (3d Cir. 1975) (finding a stay appealable because the state suit was likely to

“continue beyond” the expiration of the federal grand jury’s term, with “the practical

effect of a dismissal of the proceedings”).

       Here the Wildermans have clearly conceded that the Texas action will have little,

if any, effect on their federal suit. They note that it would be “impossible for [their]

declaratory judgment action to duplicate or interfere with the Texas litigation because the

issues and parties are different.” Appellants’ Br. at 5. They also note that “the Texas

court cannot address the legal relations between [themselves] and Cooper & Scully. No



                                              5
judgment rendered . . . in the Texas litigation will determine [their] liability to Cooper &

Scully for attorney’s fees.” Appellants’ Br. at 6. The Wildermans also concede that “a

judgment against Baron & Budd in Texas will not operate to bar an action by Cooper &

Scully against the Wildermans for pre-discharge attorney’s fees.” Appellants’ Br. at 6.

       The characteristics of the two different actions also make clear that this action will

not be rendered res judicata by the Texas suit. The causes of action are different, and the

parties are not parallel. Cooper & Scully sued only Baron & Budd and Summy, claiming

interference with contract, usurpation of corporate opportunity, and conversion. The

federal claim is between the Wildermans and Cooper & Scully and is a declaratory

judgment action for the Wildermans’ attorney’s fee liability to Cooper & Scully. Thus,

both suits share the same factual background, but the same facts are not at issue in them.

       The District Court’s stay order also shows that the effect of its stay is not akin to a

dismissal. The Court ordered the stay to ensure that the federal action would not

“duplicate or interfere with” the Texas suit and required Cooper & Scully to report on the

status of the Texas suit every 60 days. That hardly has the effect of a final determination,

as it suggests that the Court will periodically review the stay.

       The Wildermans claim that the District Court’s stay is appealable “based upon the

belief or assumption that the Texas litigation would resolve all issues between the parties

and would operate as res judicata to the federal action.” Resp. to Mot. to Dismiss at 1–2.

But we look to the effect of the stay, not the hypothetical basis for it: “[O]ur jurisdiction



                                               6
does not turn on the authority cited by the district court. It turns, rather, on the effect of

the order that the district court has entered.” Marcus, 38 F.3d at 1372 (emphasis in

original).

       The District Court’s stay does not dismiss; it simply delays the federal suit until the

state litigation comes to a clearer resolution. This posture does not confer finality under

§ 1291, and thus we lack jurisdiction to entertain this appeal.

       B. Should We Issue a Writ of Mandamus?

       The Wildermans asked us, as an alternative, to take jurisdiction under 28 U.S.C.

§ 1651 by issuing a writ of mandamus. This “extraordinary writ [can be] granted to

review a stay order issued in a clear abuse of discretion.” Cheyney, 703 F.2d at 736. The

Wildermans have the burden of establishing their “‘clear’” and “‘indisputable’” right to

such a writ. Commonwealth Ins. Co. v. Underwriters, Inc., 846 F.2d 196, 199 (3d Cir.

1988) (quoting Gulfstream Aerospace Corp. v. Mayacamas Corp., 485 U.S. 271, 289

(1988)). Because the District Court retained oversight of the stay, requiring periodic

reports on the state suit’s status, we conclude easily that the District Court did not abuse

its discretion, and we deny issuance of a writ of mandamus. Cf. Cheyney, 703 F.2d at 738

(denying mandamus where the district court “impos[ed] a moderate and actively

monitored stay”).

                                       III. Conclusion

       The Wildermans will not be put “out of federal court” by the stay entered in their



                                                7
case because the state case will not be determinative of their federal suit. As such, the

stay is not final and thus not appealable. In addition, we deny issuance of a writ of

mandamus.




                                              8